


110 HR 5931 IH: Joint Guam Projects Oversight

U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5931
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2008
			Ms. Bordallo (for
			 herself and Mr. Abercrombie)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure appropriate implementation and oversight of the
		  realignment of military installations and the relocation of military personnel
		  on Guam, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Joint Guam Projects Oversight
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Guam Defense Policy Review Initiative
				Account.
					Sec. 3. Sense of Congress regarding use of Special Purpose
				Entities for military housing related to Guam realignment.
					Sec. 4. Sense of Congress regarding Federal assistance to
				Guam.
					Sec. 5. Comptroller General report regarding interagency
				requirements related to Guam realignment.
					Sec. 6. Energy and environmental design initiatives in Guam
				military construction and installations.
					Sec. 7. Department of Defense Inspector General report
				regarding Guam realignment.
					Sec. 8. Eligibility of the Commonwealth of the Northern Mariana
				Islands for military base reuse studies and community planning
				assistance.
					Sec. 9. Support for small businesses and local employment
				opportunities in Guam realignment.
					Sec. 10. HUBZone program limitation on construction contracts
				for small business concerns.
					Sec. 11. Procurement Technical Assistance Center on
				Guam.
					Sec. 12. Enhancement of Guam enforcement of tax, employment,
				and licensing laws against construction contractors of the military
				departments.
				
			2.Guam Defense Policy
			 Review Initiative Account
			(a)Establishment of
			 AccountThere is established
			 on the books of the Treasury an account to be known as the Guam Defense
			 Policy Review Initiative Account (in this section referred to as the
			 account).
			(b)Credits to
			 account
				(1)Amounts in
			 fundThere shall be credited
			 to the account the following amounts:
					(A)Amounts authorized
			 for and appropriated to the account.
					(B)Contributions received under section 2350k
			 of title 10, United States Code, for the realignment of military installations
			 and the relocation of military personnel on Guam.
					(C)Amounts transferred to the account to
			 support the realignment of military installations and the relocation of
			 military personnel on Guam.
					(2)Notice of receipt
			 of contributionsThe
			 Secretary of Defense shall submit to Congress written notice of the receipt of
			 contributions referred to in paragraph (1)(B), including the amount of the
			 contributions, not later than 30 days after receiving the contributions.
				(c)Use of
			 Account
				(1)Authorized
			 usesSubject to paragraph
			 (2), in such amounts as may be provided in advance in appropriations Acts,
			 amounts in the account may be used as follows:
					(A)To carry out or facilitate the carrying out
			 of a transaction in connection with the realignment of military installations
			 and the relocation of military personnel on Guam, including military
			 construction, military family housing, unaccompanied housing, general
			 facilities constructions for military forces, and utilities
			 improvements.
					(B)To carry out
			 improvements of property or facilities on Guam as part of such a
			 transaction.
					(C)To obtain property
			 support services for property or facilities on Guam resulting from such a
			 transaction.
					(D)To develop military facilities or training
			 ranges in the Commonwealth of the Northern Mariana Islands.
					(2)Compliance with
			 guam master planTransactions authorized by paragraph (1) shall
			 be consistent with the Guam Master Plan, as incorporated in decisions made in
			 the manner provided in section 102 of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332).
				(3)Limitation
			 regarding military housingTo
			 extent that the authorities provided under subchapter IV of chapter 169 of
			 title 10, United States Code, are available to the Secretary of Defense, the
			 Secretary shall use such authorities to acquire, construct, or improve family
			 housing units, military unaccompanied housing units, or ancillary supporting
			 facilities in connection with the relocation of military personnel on
			 Guam.
				(4)Compliance with
			 wage rate requirementsSubchapter IV of chapter 31 of title 40,
			 United States Code, shall apply to the use of all amounts in the
			 account.
				(5)Special
			 requirements regarding use of contributions
					(A)Treatment of
			 contributionsExcept as provided in subparagraphs (C) and (D),
			 the use of contributions referred to in subsection (b)(1)(B) shall not be
			 subject to conditions imposed on the use of appropriated funds by chapter 169
			 of title 10, United States Code, or contained in annual military construction
			 appropriations Acts.
					(B)Notice of
			 obligationContributions
			 referred to in subsection (b)(1)(B) may not be obligated for a transaction
			 authorized by paragraph (1) until the Secretary of Defense submits to Congress
			 notice of the transaction, including a detailed cost estimate, and a period of
			 21 days has elapsed after the date on which the notification is received by
			 Congress or, if over sooner, a period of 14 days has elapsed after the date on
			 which a copy of the notification is provided in an electronic medium.
					(C)Cost and scope
			 of work variationsSection
			 2853 of title 10, United States Code, shall apply to the use of contributions
			 referred to in subsection (b)(1)(B).
					(D)Preference for
			 United States contractorsThe
			 general provision contained in annual military construction appropriations Acts
			 that provides a limited preference for military construction in the United
			 States territories and possessions in the Pacific shall apply to the use of
			 contributions referred to in subsection (b)(1)(B).
					(d)Transfer
			 authority
				(1)Transfer to
			 housing fundsThe Secretary
			 of Defense may transfer funds from the Guam Defense Policy Review Initiative
			 Account to the following funds:
					(A)The Department of
			 Defense Family Housing Improvement Fund established by section 2883(a)(1) of
			 title 10, United States Code.
					(B)The Department of
			 Defense Military Unaccompanied Housing Improvement Fund established by section
			 2883(a)(2) of such title.
					(2)Treatment of
			 transferred amountsAmounts
			 transferred under paragraph (1) to a fund referred to in that paragraph shall
			 be available in accordance with the provisions of section 2883 of title 10,
			 United States Code, for activities on Guam authorized under subchapter IV of
			 chapter 169 of such title.
				3.Sense of Congress
			 regarding use of Special Purpose Entities for military housing related to Guam
			 realignment
			(a)Nature of
			 special purpose entitiesIt
			 is the sense of Congress that any Special Purpose Entity established to assist
			 in the provision of military family housing in connection with the realignment
			 of military installations and the relocation of military personnel on Guam
			 should—
				(1)be operated, to
			 the extent practicable, in the manner provided for public-private ventures
			 under subchapter IV of chapter 169 of title 10, United States Code; and
				(2)be conducted as
			 joint ventures between Japanese and United States private firms, except that
			 any military family housing venture carried out by such a joint venture should
			 be primarily managed by a United States private firm.
				(b)Scope of
			 activitiesIt is the sense of
			 Congress that funding for such a Special Purpose Entity should not be limited
			 to only utility improvements and the construction of military family housing in
			 connection with the realignment of military installations and the relocation of
			 military personnel on Guam.
			(c)Utility
			 infrastructure improvementsIt is the sense of Congress that funding
			 for such a Special Purpose Entity should support proposed utility
			 infrastructure improvements on Guam that incorporate the civilian and military
			 infrastructure into a single grid to realize and maximize the effectiveness of
			 the overall utility system.
			(d)Military family
			 housingIt is the sense of
			 Congress that the building requirements imposed for any military family housing
			 constructed by such a Special Purpose Entity in connection with the realignment
			 of military installations and the relocation of military personnel on Guam
			 should be established by the Department of Defense in accordance with current
			 building standards that are used with other projects.
			4.Sense of Congress
			 regarding Federal assistance to Guam
			(a)Sense of
			 CongressIt is the sense of
			 Congress that the Secretary of Defense, in coordination with the Interagency
			 Group on Insular Areas, should enter into a memorandum of understanding with
			 the Government of Guam to identify, before the realignment of military
			 installations and the relocation of military personnel on Guam, local funding
			 requirements for civilian infrastructure development and other needs related to
			 the realignment and relocation. The memorandum of understanding would stipulate
			 the commitment of Federal agencies to assist the Government of Guam in carrying
			 out the Guam realignment in a responsible and consistent manner.
			(b)Interagency
			 Group on Insular Areas definedIn this section, the term
			 Interagency Group on Insular Areas means the interagency group
			 established by Executive Order No. 13299 of May 12, 2003 (68 Fed. Reg. 25477;
			 48 U.S.C. note prec. 1451). The term includes any sub-group or working group of
			 that interagency group.
			5.Comptroller General
			 report regarding interagency requirements related to Guam realignment
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General shall submit to Congress a report on the
			 status of interagency coordination through the Interagency Group on Insular
			 Areas of budgetary requests to assist the Government of Guam with its budgetary
			 requirements related to the realignment of military forces on Guam. The report
			 shall address to what extent and how the Interagency Group on Insular Areas
			 will be able to coordinate interagency budgets so the realignment of military
			 forces on Guam will meet the 2014 completion date as stipulated in the May 2006
			 security agreement between the United States and Japan.
			(b)Interagency
			 Group on Insular Areas definedIn this section, the term
			 Interagency Group on Insular Areas means the interagency group
			 established by Executive Order No. 13299 of May 12, 2003 (68 Fed. Reg. 25477;
			 48 U.S.C. note prec. 1451). The term includes any sub-group or working group of
			 that interagency group.
			6.Energy and
			 environmental design initiatives in Guam military construction and
			 installations
			(a)Leadership in
			 Energy and Environmental Design principlesWith respect to all new military
			 construction projects on Guam and military housing to be constructed on Guam
			 related to the realignment of military forces on Guam, the Secretary of Defense
			 shall require the incorporation, into the design criteria for the projects, of
			 principles developed by the Leadership in Energy and Environmental Design to
			 achieve not less than the silver standard, as determined by the appropriate
			 Leadership in Energy and Environmental Design committee. This requirement shall
			 apply regardless of the source of funds for the project.
			(b)Renewable energy
			 goalThe Secretary of Defense
			 shall establish a goal for the use of renewable energy sources on all military
			 installations on Guam. Not later than one year after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report containing the
			 plan of the Secretary to achieve the renewable energy goal. The report shall
			 identify the renewable sources of energy that will be utilized and describe how
			 the renewable sources will be utilized and installed at military installations
			 on Guam.
			7.Department of
			 Defense Inspector General report regarding Guam realignmentNot later than 180 days after the date of
			 the enactment of this Act, the Inspector General of the Department of
			 Defense shall submit to Congress a report on the efforts of the Inspector
			 General to address potential waste and fraud associated with the realignment of
			 military forces on Guam.
		8.Eligibility of
			 the Commonwealth of the Northern Mariana Islands for military base reuse
			 studies and community planning assistance
			(a)Inclusion in
			 definition of military installationSection 2687(e)(1) of title 10, United
			 States Code, is amended by inserting after Virgin Islands, the
			 following: the Commonwealth of the Northern Mariana
			 Islands,.
			(b)Inclusion of
			 facilities owned and operated by commonwealthSection 2391(d)(1) of title 10, United
			 States Code, is amended by inserting after Guam, the following:
			 the Commonwealth of the Northern Mariana Islands,.
			9.Support for small
			 businesses and local employment opportunities in Guam realignment
			(a)Sense of
			 CongressIn connection with
			 contracts to be entered into by the Secretary of Defense related to the
			 realignment of military installations and the relocation of military personnel
			 on Guam, it is the sense of Congress that the Secretary should grant a
			 preference, to the maximum extent practicable—
				(1)to small business
			 concerns domiciled on Guam or in the Commonwealth of the Northern Mariana
			 Islands in awarding the contracts; and
				(2)to the local
			 workforce for employment under such contracts.
				(b)Training
			 programsThe Secretary of
			 Defense, in coordination with other Federal agencies comprising the Interagency
			 Group on Insular Areas, should develop and support programs for training of the
			 local workforce to acquire the job skills needed for employment opportunities
			 arising as a result of the realignment of military installations and the
			 relocation of military personnel on Guam.
			(c)Interagency
			 Group on Insular Areas definedIn this section, the term
			 Interagency Group on Insular Areas means the interagency group
			 established by Executive Order No. 13299 of May 12, 2003 (68 Fed. Reg. 25477;
			 48 U.S.C. note prec. 1451). The term includes any sub-group or working group of
			 that interagency group.
			10.HUBZone program
			 limitation on construction contracts for small business concernsSection 31(b) of the Small Business Act (15
			 U.S.C. 657a(b)) is amended by adding at the end the following:
			
				(6)Limit HUBZone
				program construction contracts in or near a HUBZoneA small
				business concern may not obtain a construction contract by reason of the
				HUBZone program unless the construction project is located in or near the
				HUBZone in which the small business concern has its principal place of
				business. The Administrator shall prescribe standards for determining when a
				project is located near a HUBZone for purposes of this
				paragraph, except that under no circumstances can a project located more than
				150 miles from a HUBZone be located near that
				HUBZone.
				.
		11.Procurement
			 Technical Assistance Center on Guam
			(a)Cooperative
			 agreementUsing funds
			 appropriated pursuant to the authorization of appropriations in subsection (b),
			 the Secretary of Defense shall enter into a cooperative agreement under section
			 2413 of title 10, United States Code, for the purpose of establishing a
			 Procurement Technical Assistance Center on Guam.
			(b)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary of Defense for fiscal year 2009
			 $600,000 to establish the Procurement Technical Assistance Center on Guam.
			12.Enhancement of Guam
			 enforcement of tax, employment, and licensing laws against construction
			 contractors of the military departments
			(a)Requirement for
			 Tax-Related Clearance From Potential Construction ContractorsFor purposes of section 2305 of title 10,
			 United States Code, in order to be considered a responsible bidder or offeror
			 for a contract for the construction of a public building, facility, or work on
			 Guam, a bidder or offeror shall submit with the bid or offer a tax clearance
			 from the Government of Guam indicating that the bidder or offeror is in
			 compliance with all the tax laws of Guam.
			(b)Requirement To
			 Withhold Final Contract Payment Until Receipt of Tax-Related Clearance and
			 Certification of Compliance With Employment Laws From ContractorThe Secretary of a military department
			 shall withhold final payment under any contract for the construction of a
			 public building, facility, or work on Guam until the contractor submits to the
			 Secretary both of the following:
				(1)A tax clearance
			 required by subsection (a).
				(2)A
			 certification stating that the contractor is in compliance (or was in
			 compliance during the performance of the contract) with all applicable laws of
			 Guam that require employers to make payments to or for the benefit of
			 employees, including laws relating to unemployment insurance, workers
			 compensation, health insurance, and disability insurance.
				(c)Authority To
			 Withhold Payment to Contractor of Amounts Necessary To Meet Guam Tax
			 ObligationsThe Secretary of
			 a military department may withhold, from any payment due to a contractor under
			 a contract made by the Secretary for the construction of a public building,
			 facility, or work on Guam, an amount considered necessary by the Secretary to
			 pay to the Government of Guam the amount of the contractor’s tax liability to
			 Guam that is attributable to the contract. The Secretary may, upon request of
			 the Government of Guam, and with such documentation as the Secretary considers
			 necessary, pay such tax liability amount directly to the Government of Guam
			 from the withheld payment. Any amount of a withheld payment that exceeds the
			 actual tax liability amount shall be paid to the contractor.
			(d)Requirement for
			 Construction Contractors To Obtain Applicable LicensesIn any contract entered into by the
			 Secretary of a military department for the construction of a public building,
			 facility, or work on Guam, the Secretary shall require that the contractor
			 performing the type of work to be performed under the contract be licensed to
			 perform such work.
			(e)Effective
			 DateThis section shall apply with respect to contracts entered
			 into after the date of the enactment of this Act.
			
